United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 20, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-20053
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

EPIFANIO ENRIQUEZ-GUEVARA, also known as Heriberto Gil
Martinez,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:04-CR-343-1
                      --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Epifanio Enriquez-Guevara (Enriquez) pleaded guilty to

illegal reentry after deportation following conviction for an

aggravated felony and was sentenced to 46 months of imprisonment

and three years of supervised release.

     Enriquez argues that the “felony” and “aggravated felony”

provisions of 8 U.S.C. § 1326(b) are unconstitutional.      This

argument is foreclosed by Almendarez-Torres v. United States, 523

U.S. 224, 235 (1998).   Although Enriquez contends that


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-20053
                                -2-

Almendarez-Torres was incorrectly decided and that a majority of

the Supreme Court would overrule Almendarez-Torres in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000), we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.   See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).     Enriquez

properly concedes that his argument is foreclosed in light of

Almendarez-Torres and circuit precedent, but he raises it here to

preserve it for further review.

     Enriquez also argues that the district court erred by

ordering him to cooperate in the collection of a DNA sample as a

condition of supervised release.   This claim is not ripe for

review on direct appeal.   See United States v. Riascos-Cuenu, 428

F.3d 1100, 1101-02 (5th Cir. 2005), petition for cert. filed

(Jan. 9, 2006)(No. 05-8662).   The claim is dismissed.    See id. at

1102.

     JUDGMENT AFFIRMED; APPEAL DISMISSED IN PART.